

117 HRES 96 IH: Expressing support for the designation of February 4, 2021, as “National Cancer Prevention Day”.
U.S. House of Representatives
2021-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 96IN THE HOUSE OF REPRESENTATIVESFebruary 4, 2021Mrs. Dingell (for herself and Mr. Upton) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing support for the designation of February 4, 2021, as National Cancer Prevention Day.Whereas National Cancer Prevention Day is a day to remind us that, when looking at cancer, we need to look at prevention and reducing risks for human health and the environment;Whereas when we work to prevent cancer risks, it impacts human health, the environment, and the economy;Whereas cancer is one of the leading causes of death around the world and has touched the lives of nearly everyone, either directly or indirectly;Whereas the disease is the cause of nearly 1 out of every 4 deaths in the United States;Whereas, in 2021, there will be an estimated 1,898,160 new cancer cases diagnosed and 608,570 cancer deaths in the United States;Whereas cancer is the second most common cause of death among children ages 1 to 14 years in the United States after accidents, and in 2021 an estimated 10,500 children in this age group will be diagnosed with cancer, and 1,190 will die from it; and Whereas February 4, 2021, would be an appropriate date to designate as National Cancer Prevention Day: Now, therefore, be itThat the House of Representatives—(1)supports the designation of National Cancer Prevention Day;(2)recognizes all efforts to raise the awareness for the reduction of cancer risks; and(3)recognizes the devastating effect cancer has on families and wishes to expand knowledge, encourage early detection, and work with friends in the medical and scientific fields to put an end to this deadly disease.